Citation Nr: 1805525	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.  He is the recipient of the Combat Action Ribbon and the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2017, the Veteran testified during a video conference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that his service-connected disabilities, and in particular post traumatic stress disorder (PTSD), render him unable to secure or follow a substantially gainful occupation. 

The Board observes that the Veteran was last afforded a VA examination to assess the severity of his PTSD almost seven years ago in February 2011.  In January 2012, a VA medical examiner reviewed the February 2011 examination report and concluded that the Veteran's PTSD did not render him unable to secure or maintain substantially gainful employment, relying in large part on the Veteran's indication that when he takes medication, his symptoms were improved.  The Veteran and his spouse have competently testified that his symptoms are in fact worsening despite trying medications, and they now include increased trouble dealing with crowds, anger, anxiety, irritability, and increased instances of confrontation.  

The Board believes an updated assessment of the Veteran's PTSD disability would aid in answering the key question of whether the Veteran's service-connected disabilities, to include in large part PTSD, prevent the Veteran from securing or following gainful employment.  On remand, such should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated since March 2015.

2. Then, schedule the Veteran for a VA examination to assess the severity of the Veteran's PTSD. The claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should specifically comment on the functional effects of the Veteran's PTSD on his ability to work.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




